Citation Nr: 1631690	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches.

2.  Entitlement to an effective date earlier than October 25, 2005, for the assignment of a 70 percent evaluation for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 25, 2005, for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1987 to May 1996.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and a July 2008 rating decision issued by the VA RO in Detroit, Michigan.  In the January 2006 rating decision, the Reno RO denied service connection for PTSD.  In the July 2008 rating decision, the Detroit RO denied entitlement to an increased evaluation of 10 percent for migraine headaches.  Jurisdiction remains with the Detroit RO.

In a May 2009 rating decision, the RO granted service connection for a mood disorder, and assigned a noncompensable evaluation, effective from January 16, 2006.  In a May 2010 rating decision, the RO granted TDIU, effective from June 17, 2009.  The Veteran appealed the decisions.  

In August 2009, the Board remanded the claims for additional development.  In August 2010, the Board vacated the August 2009 remand and issued another remand for additional development.

In April 2012, the Board issued a decision which, in pertinent part, denied service connection for PTSD, denied an increased rating for migraine headaches, remanded the claim for an initial compensable evaluation for a mood disorder, and remanded the issue of entitlement to an effective date earlier than June 17, 2009, for the grant of TDIU.

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Veteran withdrew his appeal for an initial compensable evaluation for a mood disorder.  In April 2013, the Veteran and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the Board's April 2012 decision that denied entitlement to service connection for PTSD and an increased rating for migraine headaches, and remand the issues for readjudication in compliance with the directives specified.  The Court issued an order in May 2013, granting the Joint Motion and returned the case to the Board.  

Subsequently, in August 2013, the Board increased the Veteran's evaluation for migraine headaches to 30 percent, effective from February 7, 2008, and granted the Veteran's PTSD claim.  In September 2013, the RO assigned evaluations of 50 percent for PTSD, effective from September 30, 2004, and 70 percent for PTSD, effective from January 11, 2010.  The Veteran appealed the effective dates assigned for his migraine headaches and PTSD.  In January 2014, the RO assigned an earlier effective date of May 31, 2007, for a 30 percent evaluation of migraine headaches.

In March 2014, the Board issued a decision which, in pertinent part, granted an earlier effective date of July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches; granted an earlier effective date of October 25, 2005, for the assignment of a 70 percent evaluation for PTSD; and granted an earlier effective date of October 25, 2005, for the assignment of TDIU.  

The Veteran appealed the Board's March 2014 decision to the Court.  In a February 2016 memorandum decision, the Court vacated the portion of the Board's decision that denied an effective date earlier than July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches; denied an effective date earlier than October 25, 2005, for the assignment of a 70 percent evaluation for PTSD; and denied entitlement to an effective date earlier than October 25, 2005, for the assignment of TDIU; and remanded the matters for further proceedings consistent with its decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems. Any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to an increased rating for his service-connected migraine headaches on January 15, 2002.

2.  The Veteran filed a claim of entitlement to service connection for PTSD on September 30, 2004.

3.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, since September 30, 2004.

4.  The evidence is at least in equipoise as to whether the Veteran was unable to secure or maintain substantially gainful employment for the portion of the appeal period from September 30, 2004, to October 25, 2005.

5.  The Veteran was unable to secure or maintain substantially gainful employment for the appeal period from October 25, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 15, 2001, but no earlier, for the grant of a 30 percent evaluation for migraine headaches have been met. 38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2015).

2.  The criteria for an effective date of September 30, 2004, but no earlier, for the grant of a 70 percent evaluation for PTSD have been met. 38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2015).

3.  The criteria for an effective date of September 30, 2004, but no earlier, for the grant of TDIU have been met. 38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of increased evaluations for migraine headaches and PTSD, and the effective date assigned for the grant of TDIU.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record includes written statements provided by the Veteran.  In addition, the Veteran was afforded VA examinations and opinions were obtained in connection with his increased evaluation and TDIU claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran seeks an effective date earlier than July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches; an effective date earlier than October 25, 2005, for the assignment of a 70 percent evaluation for PTSD; and an effective date earlier than October 25, 2005, for the assignment of TDIU.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of January 15, 2001, but no earlier, is warranted for the grant of a 30 percent evaluation for migraine headaches. 

Historically, in December 1997, the RO granted service connection for headaches and assigned a noncompensable evaluation, effective from May 14, 1996, the date of the Veteran's separation from service.  The Veteran appealed that decision.  During the course of the appeal, in an October 2001 rating decision, the RO increased the evaluation for headaches to 10 percent, effective from May 14, 1996.  

In a December 2001 decision, the Board denied an initial evaluation in excess of 10 percent for headaches.  The Board decision became final when issued.

In January 2002, the Veteran requested reconsideration of the December 2001 Board decision.  Specifically, he wrote:

The RO made a false statement alleging that the medication . . . . I was taking was the only reason for my headaches.  The RO ignored all medical documentation written by the VA doctors.  Now the [Board] is stating the RO service-connected my headaches at 0 [percent].

In the January 2002 statement, the Veteran also explained that his headaches affected his job and he referenced letters from physicians that attested to the level to which his service-connected headaches interfered with his employment.  

In April 2002 correspondence, the Veteran indicated that he had not received a response to his January 2002 motion for reconsideration.  He also noted that his VA physician had documented his migraine headaches and that he continued to "miss multiple days off work."

Thereafter, in June 2002, the Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration. See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2015).

In a July 2002 statement, the Veteran requested that VA certify his claims, including the issue of entitlement to an increased rating for headaches.

In a January 2003 Board decision, the Board noted that the Veteran's claim for an initial evaluation in excess of 10 percent for headaches was denied in a December 2001 Board decision.  The Board noted that, since the December 2001 decision, the Veteran submitted statements attesting to the severity of his migraine headaches.  The Board indicated, "It is unclear as to whether the [V]eteran is now aware that service connection is currently in effect for headaches or whether he is aware of the December 2001 [Board] decision which denied his claim for an increased rating, or if the statements he has submitted subsequent to the December 2001 decision are intended to constitute a new claim for an increased rating for headaches."  The Board then referred the issue of entitlement to an increased rating for headaches to the RO for appropriate action.

In January 2003, the RO sent the Veteran a letter requesting clarification as to the reason that the Veteran submitted statements attesting to the severity of his migraine headaches.  Specifically, in the letter, the RO sought clarification as to whether the statements were intended to constitute a new claim for an increased rating for his headaches.  No response was received.

In the vacated Board decision issued in March 2014, the Board noted that the Veteran referenced headaches in a July 25, 2005, notice of disagreement for a condition not currently on appeal.  The Board concluded that, because the Veteran indicated a desire to file a claim for heachaches within the following year, the July 25, 2005, reference to headaches should be considered an informal claim and, thus, provided an effective date of July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches.

In the Court's February 2016 memorandum decision, the Court noted that Veteran had argued that the Board failed to address whether the Veteran's 2002 submissions following the December 2001 Board decision, and discussed in the January 2003 Board decision, constituted earlier, unadjudicated claims for an increased rating or submissions that would have kept the increased rating claim that was denied in the December 2001 Board decision pending, and that would support an earlier effective date.  The Court also noted that the Secretary argued that the 2002 statements did not demonstrate an intent to claim benefits, which is an essential component of an informal claim.  The Court found this argument unpersuasive as the Board noted in its January 2003 decision that the 2002 statements were unclear and indicated that the statements could reasonably be viewed as including an intent to file a claim.  The Secretary also argued that the Veteran's lack of response to the RO's clarification request should be construed to mean that he did not intend to claim an increased rating for his headaches.  The Court noted that it could not "rely on the Secretary's post-hoc rationalizations to conclude that the Board decision on appeal adequately resolved the issues raised by the January 2003 Board decision . . . , but not subsequently adjudicated or even discussed-at any point during the appeal."  See Harris v. Shinseki, No. 14-1644, 2016 WL 765715 at *6 (Vet. App. Feb. 29, 2016).  The Court directed the Board to make a finding as to whether the 2002 statements were or were not informal claims that might support an earlier effective date.  In addition, the Court noted that, although not argued by the Veteran, it appeared that the 2002 statements from the Veteran may have been intended as a Board motion for reconsideration.  The Court directed the Board to address this issue and consider whether such filing could impact the assigned effective date.  

As an initial matter, the Board notes that the Veteran's 2002 statements were interpreted as a motion for reconsideration.  In fact, in June 2002, the Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration. See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2015).  Therefore, the issue was addressed and it does not impact the assigned effective date in this case.

With respect to the Veteran's assertion that the 2002 statements constituted earlier, unadjudicated claims for an increased rating that would support an earlier effective date, in light of the Board's duty to liberally construe the Veteran's statements, particularly as a pro-se claimant, the Board construes the 2002 statements as claims for an increased rating for his headaches. See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).  See also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

Following the December 2001 decision, in which the Board denied an initial evaluation in excess of 10 percent for headaches, the record does not contain any communication earlier than the January 2002 statement indicating an intent to file a claim for an increased rating for headaches.  Therefore, the Board concludes that a formal or informal claim for an increased evaluation was not received prior to the claim submitted on January 15, 2002.

A review of the record shows that, in a July 2008 rating decision, the RO continued the Veteran's 10 percent evaluation for migraine headaches.  The Veteran filed a notice of disagreement with the rating decision in August 2008.  Thereafter, in an August 2013 decision, the Board increased the evaluation to 30 percent.  In a September 2013 rating decision, the RO effectuated the Board's decision and implemented the 30 percent evaluation, effective from February 7, 2008.  In January 2014, the RO found clear and unmistakable error in the September 2013 rating decision and reassigned an effective date of May 31, 2007.  In an April 2014 rating decision, the RO assigned an effective date of July 25, 2005, for the assignment of a 30 percent evaluation for migraine headaches, based on the findings in the March 2014 Board decision.

However, as determined above, the Board has determined that the Veteran's January 15, 2002, submission was an informal claim for increased compensation.  Because the effective date for a claim for increase shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date, and the evidence is at least in equipoise as to whether the Veteran's disability picture increased in severity during the one year period prior to the January 15, 2002, claim-based on the Veteran's subsequent submissions-the Board finds that the Veteran is entitled to a January 15, 2001, effective date.  In summary, resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of January 15, 2001, for the increased 30 percent evaluation for the Veteran's headaches.

PTSD

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of September 30, 2004, the effective date for service connection for PTSD, is warranted for the grant of a 70 percent evaluation for PTSD. 

Historically, in May 2009, the RO granted service connection for a mood disorder secondary to multiple service-connected disabilities, and assigned a noncompensable evaluation, effective from January 16, 2006, the date of the Veteran's claim for service connection for a mood disorder.  The Veteran appealed that decision.  During the course of the appeal, in a May 2012 rating decision, the RO increased the evaluation for a depressive disorder (previously evaluated as a mood disorder) to 30 percent, effective from January 11, 2010, the date of a VA examination.  

In an August 2013 decision, the Board granted service connection for PTSD.  Thereafter, in a September 2013 rating decision, the Appeals Management Center (AMC) effectuated the Board's decision and assigned a noncompensable evaluation for PTSD, effective from January 16, 2006, the date of the Veteran's original claim for service connection for a mood disorder.  In a subsequent rating decision dated in September 2013, the RO assigned an evaluation of 50 percent, effective from September 30, 2004, and an evaluation of 70 percent, effective from January 11, 2010, for PTSD with depressive disorder (previously evaluated as a depressive disorder with PTSD).  The Veteran submitted a timely notice of disagreement in November 2013.  In his notice of disagreement, he stated that he wanted to appeal the effective dates assigned and contended that his ratings should have been assigned an effective date in 1999.  The Veteran repeated similar arguments in his January 2014 substantive appeal.

In the vacated Board decision, issued in March 2014, the Board determined that the Veteran's PTSD more closely approximated a 70 percent evaluation, effective from October 25, 2005, the date of a VA mental health outpatient counseling note.  

In the February 2016 memorandum decision, the Court noted that the Board did not discuss numerous aspects of the October 25, 2005, VA mental health outpatient counseling note that suggested that the Veteran had been experiencing severe PTSD symptoms for a long time, including the examiner's references to the fact that the Veteran "continues to suffer" from severe PTSD symptoms; the "courage the [V]eteran had shown over so many years" of coping with severe PTSD and mood disorder symptoms; and "the depth of suffering [the Veteran] has had to endure over so many years, directly resulting from his traumatic experiences while serving his [c]ountry." Harris, 2016 WL 765715 *7.  The Court found that these statements all appeared to suggest a familiarity with the Veteran's medical history, as well as the examiner's opinion that the Veteran had been "us[ing] hard work and high levels of activity as a way of coping" with PTSD symptoms. Id.  Therefore, the Court found that the Board must address whether a 70 percent evaluation for PTSD was warranted between September 30, 2004, and October 25, 2005.

Because the effective date for a claim for an award of benefits based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later, the earliest possible effective date the Veteran can be entitled to is September 30, 2004, the effective date of service connection for PTSD.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of September 30, 2004, for the increased 70 percent evaluation for the Veteran's PTSD.


TDIU

In a May 2010 rating decision, the RO granted TDIU, effective from June 17, 2009, the date of a claim requesting TDIU due to service-connected disabilities.

In the vacated Board decision, dated in March 2014, the Board noted that on September 30, 2004, the RO received a statement from the Veteran, in which he alleged that he filed claims for PTSD, irritable bowel disease, and a gallbladder disorder in January 2003.  The Board agreed that the Veteran did, in fact, file a claim to "reopen . . . claims for service-connection (sic) disability based on unmistakable errors" in January 2003, including dysfunctional bowel syndrome, a vision disability, urinary retention, a gallbladder disability, a temporary 100 percent rating due to gallbladder surgery, and tendonitis and arthritis of both wrists and shoulders.  However, the Veteran did not include PTSD in his list of symptoms and he did not file a claim for the disorder at that time.  Therefore, the Board found that the RO properly found that the date of the Veteran's claim was September 30, 2004.  The Board then determined that because the issue of TDIU is part and parcel of a claim for an increased rating, the Veteran's September 2004 claim for service connection for PTSD included the issue of entitlement to TDIU.

In addition, in the vacated decision, the Board noted that the Veteran resigned from the Nevada Department of Motor Vehicles in January 2004 due to medical conditions and ended his employment with Sitel in March 2005.  The Board granted an earlier effective date of October 25, 2005, the date that a VA psychologist determined that the Veteran was unable to maintain full-time, gainful employment due to his PTSD, for the assignment of TDIU.

In the February 2016 memorandum decision, the Court noted that the Veteran argued that the Board failed to consider all of his service-connected disabilities when making its TDIU effective date determination, at least for the period from September 30, 2004, to October 2005.  The Court found that although the Veteran had numerous service-connected disabilities prior to October 25, 2005, the Board did not discuss whether any such disabilities might have resulted in an inability to obtain or maintain substantially gainful employment before October 25, 2005, including whether staged TDIU evaluations might be warranted.  

As noted by the Court in the February 2016 memorandum decision, the vacated Board decision noted that the Veteran resigned from employment in January 2004 for medical reasons and voluntarily ended employment at another position in March 2005.  The Board also relied on an October 2005 VA treatment note to determine that the effective date for the assignment of TDIU should be October 25, 2005, (the date of the treatment note), which included references to other disabilities that were service-connected at that time.  Therefore, the Court found that the issue of TDIU based on all service-connected disabilities was reasonably raised by the evidence and the Board was obligated to discuss the matter.

In September 2004, the Veteran was service-connected for the following disabilities: a degenerative lumbosacral spine condition, hemorrhoids, tenosynovitis with bursitis of the left knee, bilateral tarsal tunnel syndrome with pes planus and fasciitis, thoracervical dysfunction with wedging at T-11 to T-12, reflux esophagitis, headaches, hypertension, tenosynovitis with bursitis of the right knee, pseudofolliculitis barbae and PTSD.

In a February 2004 private report received by VA in November 2004, the Veteran's treating physician indicated that the Veteran was unable to work from January 2004 to May 2004.  She indicated that she treated the Veteran for nausea and vomiting, stomach cramping, diarrhea, muscle spasms in the mid to lower back, acid reflux, and rectal bleeding, from September 2002.  She reported that she advised the Veteran to quit his job for health reasons.  She also noted that after May 2, 2004, the Veteran was released for work without limitations.  

An October 2005 VA psychologist diagnosed the Veteran with severe and chronic PTSD and a mood disorder due to numerous service-connected disabilities.  He opined that the Veteran could no longer maintain full-time gainful employment or sustain effective social relationships.

During an October 2006 VA examination, the Veteran reported that he had stopped working on a physician's advice in 2004.  

In February 2009, the Wynn Casino submitted employment information in response to VA's request, and indicated that the Veteran had worked full-time as a snack bar manager from December 2005 to February 2009.  In addition, in February 2009, former employer, Sitel, indicated that the Veteran had worked as a full-time call center technician support specialist from October 2004 to March 2005.  Additional employment information, received in June 2009, indicated that the Veteran worked as a services technician for the State of Nevada Department of Motor Vehicles from July 2000 to January 2004.  

The evidence shows that the Veteran was unable to work due to his service-connected disabilities from January 2004 to May 2004 and that an October 2005 VA examiner indicated that he was unable to work due to his PTSD.  The Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities from September 30, 2004, to October 25, 2005.  Employment information from Sitel shows that he was employed as a call center technician support specialist from October 2004 to March 2005.  However, resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of September 30, 2004, for the assignment of TDIU.


ORDER

An effective date of January 15, 2001, but no earlier, for the grant of a 30 percent evaluation for migraine headaches, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of September 30, 2004, but no earlier, for the grant of a 70 percent evaluation for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of September 30, 2004, but no earlier, for the grant of TDIU, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


